 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
DBDFW 3 LLC, )
)
Plaintiff, )
)
v. )
)
JPMORGAN CHASE BANK, N.A., )
)
Defendant. ) C1v11 Act10n No. 3:18 CV 3148 C

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising that the Court should grant Defendant JPMorgan Chase Bank,
N.A.’S Motion to Dismiss and dismiss all of Plaintiff DBDFW 3’s claims With prejudice
Plaintiff has failed to file any objections and the time to do so has now expired

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, JPMorgan Chase Bank, N.A.’s Motion to Dismiss, filed January 7, 2019, is GRANTED.
Accordingly, all claims asserted against JPMorgan Chase Bank, N.A. are hereby DISMISSED
WITH PREJUDICE.

/2/{’
so oRDERED this yi__/_ day Of February, 2019 /

   

 

\si/Exbi\;}/ UMM v
UNITE GATES Drsrmorr

f\~»»~ ,.

